NEWTON, Senior Judge
(Concurring in Part/Dissenting in Part):
I concur in the majority’s disposition of the issue concerning vacation of the suspended sentence. Such action did not meet requirements set forth in United States v. Rozycki, 8 M.J. 127 (C.M.A.1977).
I disagree with the majority decision concerning the non-retroactive application of the rule of evidence enunciated in United States v. Booker, 5 M.J. 238 (C.M.A.1977). *605My reasons are set forth in the dissenting opinions in United States v. Lecolst, 4 M.J. 800 (N.C.M.R.1978) and in United States v. Penn, 4 M.J. 879 (N.C.M.R.1978). The Secretary of the Navy made the Booker -rule retroactive as he was authorized to do. I find no merit in unequal application of the rule during post-trial — appellate processing of the cases before this Court. As a consequence I must dissent.
AND IT IS FURTHER ORDERED, that this case be, and the same is hereby, remanded to the Judge Advocate General of the Navy for proceedings not inconsistent with the majority opinion above.